DETAILED ACTION

Response to Arguments
Applicant's arguments (REMARKS) filed on September 2, 2021 have been fully considered but they moot in view of a new ground of rejection.
Claims 1-10 are currently pending. Claim 1 was amended. Claims 11-20 were canceled.

Re: Claim Objections
The objection to claim 11 has been withdrawn as claim 11 was canceled.

Re: Duplicate Claims
The notice regarding duplicate claims have been withdrawn as claim 20 was canceled.

Re: Claim Rejections – 35 U.S.C. § 101
The rejection of claims 11-19 under 35 U.S.C. § 101 as being directed to non-statutory subject matter has been withdrawn as claims 11-19 were canceled.

Re: Claim Rejections – 35 U.S.C. § 103
The rejection of the claims under 35 U.S.C. § 103 has been withdrawn in view of the arguments presented on pg. 5 of the REMARKS. However, the amendments to claim 1 have raised new issues under 35 U.S.C. § 112. See the following section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the steps to: “recursively extracting embedded artifacts to a non-reducible level; after extracting the artifact has been extracted to the non-reducible level, extracting metadata contained in the artifact” and a subsequent series of steps for “testing to determine whether the artifact has been broken down into minimal constituent elements” and “continuing to recursively extract one or more embedded artifacts and metadata if is determined that the artifact has not been broken down into minimal constituent elements.”
However, these series of steps conflict with each other. A “non-reducible level” is understood as a state where an artifact can no longer be broken down into further small parts. The “non-reducible level” is also understood to be equivalent to be “broken down into minimal constituent elements” in light of [0046] of the originally filed specifications (also see claim 10). It is unclear how the “continuing to recursively extract one or more embedded artifacts and metadata” step is performed if the initial recursive “extracting” step has already deconstruct the artifact to a “non-reducible level”. Furthermore, the two series of recursive steps contradict with each other. The first series extracting metadata after a “non-reducible level” is obtained, however, the second series state that the metadata is also recursively extracted when “the artifact has not been broken down into minimal constituent elements”.
The remaining claims are dependent on claim 1 and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,523,609: An email is obtained and analyzed as an object to determine if it was previously classified as malicious or benign. Sub-objects of the email are recursively extracted and are also analyzed.
US 9,594,904: An object is de-obfuscated to produce a high level presentation of the object, such that static analysis of the content of the object can be performed. Further de-obfuscation may be performed if the de-obfuscated object contains obfuscated content. De-obfuscation is the decompiling or disassembling of an object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        11-08-2021